Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to the Non-Final Office Action of 05-October-2020, applicant has filed an Amendment with Remarks on 22-December-2020 [herein “Arguments/Remarks”]. In this amendment, applicant has amended independent claims 1, 16 and 19 to add the following limitation at the end of each: “and received during the read reclaim operation”.
Applicant has also amended the specification to address the informalities objected to in the Non-Final Office Action.
Any claims/ specification objections and rejections not repeated below are withdrawn due to applicant's amendments.

Response to Arguments
Applicant’s arguments filed 22-December-2020 have been fully considered but they are not persuasive.
Applicant’s primary argument is directed to independent claim 1 and Is summarized as stating that the prior art of record cited in the U.S.C. 103 rejection of claim 1 in the Non-Final Office Action of 05-October-2020 (U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136 (Ji et al.) [herein “Ji”]), does not teach the newly amended limitation “read[ing] at least a portion of the first target data stored in the buffer memory in response to a read request ... received during the read reclaim operation”.
(Fig 8, Item 6222 “RAM”) plus “The RAM 6222 may be operated according to control of the CPU 6221, and used as a work memory, buffer memory or cache memory” plus “When the RAM 6222 is used as a cache memory, the RAM 6222 may assist the low-speed memory device 6230 to operate at high speed” (Page 9, Paragraph [0130]). Examiner notes that this is a classic example of a read cache operation, where reads of the data can come directly from the cache without involving the “low-speed memory device” (in this case the Non-Volatile Memory - NVM device) and that it would be obvious to a Person of Ordinary Skill in the Arts at the time of filing of the application that the RAM cited in KIM can fulfill the “buffer memory” function cited in claim 1.
Applicant then argues that the same argument for allowance will apply to independent claims 16 and 19 as well, and hence all claims which depend from them; as before examiner finds this argument unpersuasive and respectfully disagrees with this conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136 (Ji et al.) [herein “Ji”].
Regarding claim 1 –
	Kim teaches a storage device comprising:  a nonvolatile memory device, (Fig 9, Item 6340).
	Kim also teaches a memory controller (Fig 9, Item 6320 plus “the SSD 6300 may include a controller 6320 and a memory device 6340 including a plurality of nonvolatile memories.” (Page 9, Paragraph [0134]).
	In addition, Kim teaches configured to determine a first memory block of the nonvolatile memory device, which is targeted for a read reclaim operation, Kim – “The controller may further determine whether to perform a read reclaim operation to one or more third memory blocks among the plurality of memory blocks based on the read reclaim count values of the third memory blocks when a predetermined operation is performed” (Page 1, Paragraph [0015]).
	Kim also teaches and to read first target data from a target area of the first memory block, “The memory device 150 may include a plurality of memory dies (not shown), each memory die including a plurality of planes (not shown), each plane including a plurality of memory blocks 152 to 156, each of the memory blocks 152 to 156 may include a plurality of pages, and each of the pages may include a plurality of memory cells coupled to a word line” (Page 3, Paragraph [0050]).
	Kim also teaches (in response to a read request) ... and received during the read reclaim operation (Fig 8, Item 6222 “RAM”) plus “The RAM 6222 may be operated according to control of the CPU 6221, and used as a work memory, buffer memory or cache memory” plus “When the RAM 6222 is used as a cache memory, the RAM 6222 may assist the low-speed memory device 6230 to operate at high speed” (Page 9, Paragraph [0130]). Examiner notes that this is a classic example of a read cache operation, where reads of the data can come directly from the cache without involving the “low-speed memory device” (in this case the Non-Volatile Memory - NVM device) and that it would be obvious to a Person of Ordinary Skill in the Arts at the time of filing of the application that the RAM cited in KIM can fulfill the “buffer memory” function
	Kim does not teach in which the first target data are stored, nor does Kim teach wherein the memory controller copies data stored in the first memory block, including the first target data, to a second memory block of the nonvolatile memory device, and Kim also and reads at least a portion of the first target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area.
	Ji, however teaches in which the first target data are stored, (Fig 5, step S130 “Store read data in data buffer”).
	Ji also teaches wherein the memory controller copies data stored in the first memory block, including the first target data, to a second memory block of the nonvolatile memory device (Fig 5, step S170 “Write data stored in data buffer to another memory region”).
	Additionally, Ji teaches and reads at least a portion of the first target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area, (Fig 5, step S140, “Transmit data stored in data buffer to external device”).
	Kim and Ji are analogous art because they are both directed to efficient operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim with the memory buffer of Ji to achieve the obvious result  of improved performance in memory systems subject to read reclaim requirements.

Regarding claim 2 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	The combination of Kim and Ji also teaches wherein the target area includes a page, e.g. Kim - “The memory device 150 may include a plurality of memory dies (not shown), each memory die including a plurality of planes (not shown), each plane including a plurality of memory blocks 152 to 156, each of the memory blocks 152 to 156 may include a plurality of pages, and each of the pages may include a plurality of memory cells coupled to a word line” (Page 3, Paragraph [0050]).
	In addition, the combination of Kim and Ji teaches a read count of which is not smaller than a reference read count, e.g.  Ji – “storing the read data in a data buffer; and writing the data stored in the data buffer to a second memory region of the storage medium, based on a read count for the first memory region” (Page 1, Paragraph [0004]).

Regarding claim 15 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	Ji also teaches wherein the memory controller blocks access to the target area after the first target data are stored to the buffer memory, (Fig 5, Step S180 “Invalidate original data”).

Regarding claim 16 –
	Kim teaches a storage device comprising:  a nonvolatile memory device including a first memory block and a second memory block, (Fig 9, Item 6340) plus “a memory system may include: a memory device including a plurality of memory blocks” (Page 1, Paragraph [0006]).
	Kim also teaches a memory controller, (Fig 9, Item 6320) plus “the SSD 6300 may include a controller 6320 and a memory device 6340 including a plurality of nonvolatile memories.” (Page 9, Paragraph [0134]).
in response to a read request) ... and received during the read reclaim operation (Fig 8, Item 6222 “RAM”) plus “The RAM 6222 may be operated according to control of the CPU 6221, and used as a work memory, buffer memory or cache memory” plus “When the RAM 6222 is used as a cache memory, the RAM 6222 may assist the low-speed memory device 6230 to operate at high speed” (Page 9, Paragraph [0130]). Examiner notes that this is a classic example of a read cache operation, where reads of the data can come directly from the cache without involving the “low-speed memory device” (in this case the Non-Volatile Memory - NVM device) and that it would be obvious to a Person of Ordinary Skill in the Arts at the time of filing of the application that the RAM cited in KIM can fulfill the “buffer memory” function
	Kim does not teach configured to detect a target area of the first memory block, based on a result of comparing a read count and a reference read count, and Kim also does not teach in which target data corresponding to the target area are stored, nor does it teach wherein after the target data are stored to the buffer memory, the memory controller reads at least a portion of the target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area.
	Ji, however teaches configured to detect a target area of the first memory block, based on a result of comparing a read count and a reference read count, “storing the read data in a data buffer; and writing the data stored in the data buffer to a second memory region of the storage medium, based on a read count for the first memory region” (Page 1, Paragraph [0004]).
in which target data corresponding to the target area are stored, Ji – (Fig 5, step S130 “Store read data in data buffer”).
	Additionally, Ji teaches wherein after the target data are stored to the buffer memory, the memory controller reads at least a portion of the target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area, (Fig 5, step S140, “Transmit data stored in data buffer to external device”).
	Kim and Ji are analogous art because they are both directed to efficient operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim with the memory buffer of Ji to achieve the obvious result  of improved performance in memory systems subject to read reclaim requirements.

Regarding claim 17 –
	The combination of Kim and Ji teaches all the limitations of claim 16 above.
	Ji also teaches wherein after the target data are stored to the buffer memory, the memory controller copies data stored in the first memory block to the second memory block, (Fig 5, step S170 “Write data stored in data buffer to another memory region”).

Regarding claim 18 –
	The combination of Kim and Ji teaches all the limitations of claim 16 above.
wherein the target area is detected in response to a read request of a host, “The controller 1100 may control data exchange between a host device 1500 and the storage medium 1200” (Page 5, Paragraph [0076]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”], and further in view of U.S. Patent Publication 20180190362 (Barndt et al.) [herein “Barndt”].
Regarding claim 3 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	The combination of Kim and Ji does not teach wherein the target area includes a second page adjacent to a first page, a read count of which is not smaller than a reference read count.
	Barndt, however teaches wherein the target area includes a second page adjacent to a first page, a read count of which is not smaller than a reference read count, “The method includes determining a first error level of a first page in a block of the NVM and a second error level of at least one adjacent page having a wordline adjacent to a wordline of the first page occurring over a predetermined number of read accesses of the first page. Additionally, the method includes determining whether the second error level of the at least one adjacent page is above a first predetermined threshold” (Page 1, Paragraph [0007]).
	Kim, Ji and Barndt are analogous art because they are all directed to improved operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been .

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim), in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”], and further in view of U.S. Patent Publication 20160041869 (Davis et al.) [herein “Davis”].
Regarding claim 4 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	The combination of Kim and Ji does not teach wherein the target area includes a page including correctable cells, a number of which is not smaller than a first reference value, or a page on which an operation for correction of the correctable cells is performed as much as a second reference value or more.
	Davis, however teaches wherein the target area includes a page including correctable cells, a number of which is not smaller than a first reference value, or a page on which an operation for correction of the correctable cells is performed as much as a second reference value or more, “For example, a threshold could be established for error counts, error rates, error correction counts or error correction rates. When a portion of the flash memory 206 exceeds a total error count, error rate, error correction count or error correction rate, that portion of the flash memory 206 could be declared defective” (Page 9, Paragraph [0061])I.

	
Regarding claim 19 –
	Kim teaches a storage device comprising:  a nonvolatile memory device including a first memory block and a second memory block, (Fig 9, Item 6340) plus “a memory system may include: a memory device including a plurality of memory blocks” (Page 1, Paragraph [0006]).
	Kim also teaches (in response to a read request) ... and received during the read reclaim operation (Fig 8, Item 6222 “RAM”) plus “The RAM 6222 may be operated according to control of the CPU 6221, and used as a work memory, buffer memory or cache memory” plus “When the RAM 6222 is used as a cache memory, the RAM 6222 may assist the low-speed memory device 6230 to operate at high speed” (Page 9, Paragraph [0130]). Examiner notes that this is a classic example of a read cache operation, where reads of the data can come directly from the cache without involving the “low-speed memory device” (in this case the Non-Volatile Memory - NVM device) and that it would be obvious to a Person of Ordinary Skill in the Arts at the time of filing of the application that the RAM cited in KIM can fulfill the “buffer memory” function

a memory controller configured to detect a target area of the first memory block, based on an operation of correcting an error bit, and also does not teach in which target data corresponding to the target area are stored, nor does it teach wherein after the target data are stored to the buffer memory, the memory controller reads at least a portion of the target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area.
	Ji, however teaches in which target data corresponding to the target area are stored, (Fig 5, step S130 “Store read data in data buffer”).
	Ji also teaches wherein after the target data are stored to the buffer memory, the memory controller reads at least a portion of the target data stored in the buffer memory in response to a read request corresponding to at least a portion of the target area, (Fig 5, step S140, “Transmit data stored in data buffer to external device”).
	Kim and Ji are analogous art because they are both directed to efficient operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim with the memory buffer of Ji to achieve the obvious result  of improved performance in memory systems subject to read reclaim requirements.
	The combination of Kim and Ji does not teach a memory controller configured to detect a target area of the first memory block, based on an operation of correcting an error bit.
	Davis, however teaches a memory controller configured to detect a target area of the first memory block, based on an operation of correcting an error bit, “For example, a threshold could be established for error counts, error rates, error correction counts or error correction rates. When a portion of the flash memory 206 exceeds a total error count, error rate, error correction count or error correction rate, that portion of the flash memory 206 could be declared defective” (Page 9, Paragraph [0061]).
	Kim, Ji and Davis are analogous art because they are all directed to improved operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim and the memory buffer of Ji with the failure mapping techniques of Davis, in order to achieve the obvious result of improved performance in memory systems subject to read reclaim requirements.

Regarding claim 20 –
	The combination of Kim, Ji and Davis teaches all the limitations of claim 19 above.
	Davis also teaches wherein the memory controller calculates a number of correctable cells or a number of times that a correction operation is performed on the correctable cells, based on the operation of correcting the error bit, and detects the target area based on a result of the calculation, “For example, a threshold could be established for error counts, error rates, error correction counts or error correction rates. When a portion of the flash memory 206 exceeds a total error count, error rate, error correction count or error correction rate, that portion of the flash memory 206 could be declared defective” (Page 9, Paragraph [0061]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim) in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”] and further in view of U.S. Patent 8886990 (Meir et al.) [herein “Meir”].
Regarding claim 5 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	The combination of Kim and Ji does not teach wherein when a read request for the first memory block is not received, the memory controller detects the target area.
	Meir, however teaches wherein when a read request for the first memory block is not received, the memory controller detects the target area, “in the method of FIG. 2 a new spare MLC block is created in response to detecting a bad block in the MLC area. In alternative embodiments, a new spare block may be created in response to other events or periodically, as needed. For example, processor 48 may run a background task” (Col 10, Lines 9-14).
	Kim, Ji and Meir are analogous art because they are all directed to improved operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim and the memory buffer of Ji with the mapping techniques of Meir, in order to achieve the obvious result of improved performance in memory systems subject to read reclaim requirements.

Regarding claim 6 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
wherein when the memory controller performs a read operation on at least one page included in the first memory block, the memory controller detects the target area.
	Meir, however teaches wherein when the memory controller performs a read operation on at least one page included in the first memory block, the memory controller detects the target area, (Fig 2, Item 64 “STORE DATA IN SLC AND MLC AREAS” and Item 68 “NEW BAD BLOCK IN MLC AREA”).

Claims 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim) in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”] and further in view of U.S. Patent 9229644 (Ng et al.) [herein “Ng”].
Regarding claim 7 –
	The combination of Kim and Ji teaches all the limitations of claim 1 above.
	The combination of Kim and Ji also teaches wherein: the first target data are stored to a read cache memory included in the buffer memory, e.g. Ji – (Fig 5, step S130 “Store read data in data buffer”).
	The combination of Kim and Ji also teaches and the memory controller determines a third memory block of the nonvolatile memory device, which is targeted for a second read reclaim operation, e.g. Kim – “The controller may further determine whether to perform a read reclaim operation to one or more third memory blocks among the plurality of memory blocks based on the read reclaim count values of the third memory blocks when a predetermined operation is performed” (Page 1, Paragraph [0015]).
reads second target data from a second target area of the third memory block, e.g. Kim – “The memory device 150 may include a plurality of memory dies (not shown), each memory die including a plurality of planes (not shown), each plane including a plurality of memory blocks 152 to 156, each of the memory blocks 152 to 156 may include a plurality of pages, and each of the pages may include a plurality of memory cells coupled to a word line” (Page 3, Paragraph [0050]).
The combination of Kim and Ji does not teach and compares a size of the second target data and a free space of the read cache memory.
Ng, however teaches and compares a size of the second target data and a free space of the read cache memory, (Fig 14) plus “the data is relocated by performing ECC correction of the data and copying the corrected data to binary cache 433. A determination is made as to whether a binary cache compaction/eviction is needed 435, and if it is, then this and any other housekeeping operations are performed 437” (Col 12, Lines 42-47).
	Kim, Ji and Ng are analogous art because they are all directed to improved operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the read reclaim management techniques of Kim and the memory buffer of Ji with the targeted data copying scheme of Ng, in order to achieve the obvious result of improved performance in memory systems subject to read reclaim requirements.

Regarding claim 8 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
 wherein when the free space is not smaller than the size of the second target data, the memory controller writes the second target data to the read cache memory, (Fig 14) plus “the data is relocated by performing ECC correction of the data and copying the corrected data to binary cache 433. A determination is made as to whether a binary cache compaction/eviction is needed 435, and if it is, then this and any other housekeeping operations are performed 437” (Col 12, Lines 42-47).

Regarding claim 9 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
	Ng also teaches wherein when the free space is smaller than the size of the second target data, the memory controller writes the second target data to a fourth memory block of the nonvolatile memory device, (Fig 14) plus “the data is relocated by performing ECC correction of the data and copying the corrected data to binary cache 433. A determination is made as to whether a binary cache compaction/eviction is needed 435, and if it is, then this and any other housekeeping operations are performed 437” (Col 12, Lines 42-47) plus “Later such data may be evicted to MLC for longer term storage” (Col 9, Lines 13-14).

Regarding claim 10 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 9 above.
	Ng also teaches wherein a number of bits per unit memory cell of the fourth memory block is smaller than a number of bits per unit memory cell of the first to third memory blocks, “FIG. 9 shows a more detailed example of a memory that includes SLC blocks and MLC blocks” (Col 9, Lines 7-8).

Regarding claim 11 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
	Ng also teaches wherein when the free space is smaller than the size of the second target data, the memory controller copies the first target data to a fourth memory block of the nonvolatile memory device and writes the second target data to the read cache memory, (Fig 14) plus “the data is relocated by performing ECC correction of the data and copying the corrected data to binary cache 433. A determination is made as to whether a binary cache compaction/eviction is needed 435, and if it is, then this and any other housekeeping operations are performed 437” (Col 12, Lines 42-47) plus “Later such data may be evicted to MLC for longer term storage” (Col 9, Lines 13-14).

Regarding claim 12 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
	Ji also teaches wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on read counts corresponding to data stored in the read cache memory, “The data buffer 110 may temporarily store data transmitted and/or received between the external device and the storage medium 200. In the present embodiment, the data buffer 110 may temporarily store data read from a memory region of the storage medium 200 in response to a read request of the external device, until the data are written to another memory region depending on the read count value of the memory region” (Page 3, Paragraph [0040]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim) in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”], in view of U.S. Patent 9229644-(Ng et al.) [herein “Ng”] and further in view of U.S. Patent 8886990-(Meir et al.) [herein “Meir”].
Regarding claim 13 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
	The combination of Kim, Ji and Ng does not teach wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on an order of read reclaim operations corresponding to data stored in the read cache memory.
	Meir, however teaches wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on an order of read reclaim operations corresponding to data stored in the read cache memory, “In some embodiments, the memory controller selects as candidates for compaction the oldest blocks, i.e., the blocks containing the least-recently written data” (Col 4, Lines 53-56).
	Kim, Ji, Ng and Meir are analogous art because they are all directed to improved operation of memory systems containing Non-Volatile Memory (NVM) devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180181326 (Kim) in view of U.S. Patent Publication 20180276136-(Ji et al.) [herein “Ji”], in view of U.S. Patent 9229644-(Ng et al.) [herein “Ng”] and further in view of U.S. Patent Publication 20160041869 (Davis et al.) [herein “Davis”].
Regarding claim 14 –
	The combination of Kim, Ji and Ng teach all the limitations of claim 7 above.
	The combination of Kim, Ji and Ng does not teach wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on corrected error bits of data stored in the read cache memory.
	Davis, however teaches wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on corrected error bits of data stored in the read cache memory, “For example, a threshold could be established for error counts, error rates, error correction counts or error correction rates. When a portion of the flash memory 206 exceeds a total error count, error rate, error correction count or error correction rate” (Page 9, Paragraph [0061]).
.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111